 11   SHAPIRO & SUTHERLAND, LLC
      1499 SE Tech Center Place, Suite 255
 22   Vancouver, WA 98683
 33
      Telephone: (360) 260-2253
      S&S No. 17-122063
 44
  5                          UNITED STATES BANKRUPTCY COURT
 5
                         FOR THE WESTERN DISTRICT OF WASHINGTON
  6
 6
  7
      In Re:                                            Case No. 19-11580-TWD
 7
  8   Casey Lynn Pirie                                  OBJECTION TO CONFIRMATION OF
 8                                                      THE AMENDED CHAPTER 13 PLAN
  9                               Debtor(s)
 9
 10
10
 11         COMES NOW Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors and/or
11
 12   assigns, (“Creditor”), by and through its attorney, Kelly Sutherland, hereby objects to Casey
12
 13
      Lynn Pirie’s (“Debtor”) proposed Amended Chapter 13 Plan dated May 13, 2019 (the “Plan”).
13
 14
                                              BACKGROUND
14
 15
15          On or about March 29, 2010, Lori L. Bumann and Casey L. Pirie made, executed and
 16
16
 17   delivered a Note (“Note”) in favor of Bank of America, N.A. in the original principal amount
17
 18   of $155,035.00. Creditor is the holder of the original Note endorsed in blank. This Note was
18
 19
      secured by a Deed of Trust encumbering real property commonly described as 1839 S 286 th
 20
19
      Lane, Apt. S104, Federal Way, Washington 98003.
 21
20
            As will be established by the Proof of Claim that is to be filed with the Court, the amount
 22
21
 23
22
      necessary to fully pay off Creditor’s lien is about $135,123.75, and the pre-petition arrears are

 24   approximately $3,581.63. The pre-petition arrears consist primarily of escrow advances and an
23
 25
24    escrow shortage.
 26
25
      ///
 27
26
 28     1 – OBJECTION TO CONFIRMATION OF THE                           SHAPIRO & SUTHERLAND, LLC
27    PROPOSED CHAPTER 13 PLAN                                        1499 SE Tech Center Place, Suite 255
                                                                                   Vancouver, WA 98683
28                                                                             Telephone: (360) 260-2253
 1                                 AUTHORITY AND ARGUMENT
 2
              Creditor objects to confirmation of the Plan because the Plan does not provide for cure
 3
     of the pre-petition arrearage owing to Creditor. As stated above, the pre-petition arrearages are
 4

 5   $3,581.63. Pursuant to 11 U.S.C. § 1322(b)(5), the plan must provide for the curing of any

 6   default within a reasonable period of time. Since the Plan fails to cure the arrearage, the Plan
 7
     does not meet the requirements of 11 U.S.C. § 1322(b)(5).
 8
           WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors and/or
 9
     assigns, respectfully requests an Order denying Confirmation of the Debtor’s proposed Plan.
10

11         Dated this 18th day of June, 2019.

12

13
     /s/ Kelly Sutherland
14
     Kelly D. Sutherland, WSBA # 21889
15   Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper

16

17

18

19

20

21

22

23

24

25

26

27

28     2 – OBJECTION TO CONFIRMATION OF THE                           SHAPIRO & SUTHERLAND, LLC
     PROPOSED CHAPTER 13 PLAN                                        1499 SE Tech Center Place, Suite 255
                                                                                  Vancouver, WA 98683
                                                                              Telephone: (360) 260-2253
 1
                                    CERTIFICATE OF MAILING
 2
           I certify that on June 18, 2019, I served an exact and complete copy of the Objection to
 3
     Confirmation on the following parties by depositing it, or causing it to be deposited, in the U.S.
 4

 5   Post Office, in a sealed envelope with postage paid, addressed to each of the respective parties’

 6   last-known address:
 7   Casey Lynn Pirie
     1839 S 286th Lane S #104
 8
     Federal Way, WA 98003
 9
     Ellen Ann Brown
10   Brown & Seelye PLLC
     744 S Fawcett Ave
11   Tacoma, WA 98402
12
     Jason Wilson-Aguilar
13   600 University St #1300
     Seattle, WA 98101
14

15
     /s/ Jenni Tkachenko
16
     Jenni Tkachenko
17   Legal Assistant

18

19

20

21

22

23

24

25

26

27
       3 – OBJECTION TO CONFIRMATION OF THE                            SHAPIRO & SUTHERLAND, LLC
28   PROPOSED CHAPTER 13 PLAN                                         1499 SE Tech Center Place, Suite 255
                                                                                   Vancouver, WA 98683
                                                                               Telephone: (360) 260-2253
